      1:18-cv-01168-JBM-JEH # 89      Page 1 of 3                                        E-FILED
                                                      Thursday, 12 September, 2019 02:32:25 PM
                                                                    Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                               PEORIA DIVISION

DAVID BROWN II,                           )
as Independent Administrator of the       )
Estate of David Brown,                    )
                                          )
      Plaintiff,                          )     Case No. 1:18-cv-1168
                                          )
             v.                           )
                                          )
MATT SMITH, individually                  )
and in his official capacity;             )
WOODFORD COUNTY, ILLINOIS;                )
WILLIS SURRATT; GARY HARRIS;              )
JOSEPH HITCHINS; TERRA                    )
SHAFFER; DARIN                            )
HOUSEHOLTER; DOUG                         )
FLETCHER; DANIEL THOMPSON;                )
COURTNEY SOTO; KYLE DURST;                )
JIM ELLIOTT; ROBERT PLOPPER;              )
SHANE AMIGONI; JOE SOTO;                  )
CHAD PYLES; KELSEY                        )
KOWALSKI; ADVANCED                        )
CORRECTIONAL HEALTHCARE,                  )
INC.; JASON SCOTT SO; and ROBIN           )
SIMPSON;                                  )
                                          )
      Defendants.                         )

                                      ORDER

      Before the Court is Plaintiff David Brown II’s Motion to Adjudicate Discharged

Law Firm’s Quantum Meruit (Doc. 88). For the following reasons, the Motion is

stricken from the record.

      Local Rule 7.1(B)(1) requires a motion to “identify[ ] the Rule under which the

motion is filed.” Plaintiff’s Motion does not identify any rule or otherwise cite

precedent conferring authority to adjudicate—in this procedural posture—any
       1:18-cv-01168-JBM-JEH # 89       Page 2 of 3



quantum meruit owed to a discharged law firm. The Motion is therefore stricken for

noncompliance with Local Rule 7.1(B)(1).

      Notwithstanding, the Court is doubtful it could hear the Motion. At its core,

Plaintiff’s Motion seeks to assert a right purportedly belonging to James D.

Montgomery and Associates, Ltd., who is not currently connected to this case in any

way. This raises issues relating to standing, jurisdiction, and ex parte

communications among other concerns. Plaintiff seeks this Court’s involvement

where there is currently no case or controversy between the relevant parties; to the

Court’s knowledge, James D. Montgomery and Associates, Ltd. has not formally

sought to assert a right to the portion of the settlement at issue. Even if it were to

assert such a right, nothing prevents agreement—without judicial involvement—

between Kennedy Watkins LLC and James D. Montgomery and Associates, Ltd. as

to any amount owing to the latter.

      As to Plaintiff’s concern about distributing the settlement, the Court sees no

cause for it. Nothing prevents the settlement being properly dispersed. Per the

applicable fee agreement, Plaintiff is entitled to two-thirds of the settlement amount,

while the remainder is reserved for the attorneys’ fees. (Doc. 88-2). A third of the

attorneys’ fees goes to Staver Accident Injury Lawyers, P.C., while the remainder

goes to Kennedy Watkins LLC (Doc. 88-2), subject to any amount owing to James D.

Montgomery and Associates, Ltd. Thus, a relatively small amount of the settlement

is impacted by James D. Montgomery and Associates, Ltd.’s potential interest and

that amount is earmarked to Kennedy Watkins LLC; any potential dispute is solely



                                           2
       1:18-cv-01168-JBM-JEH # 89      Page 3 of 3



between Kennedy Watkins LLC and James D. Montgomery and Associates, Ltd.,

meaning Plaintiff and Staver Accident Injury Lawyers, P.C. may receive their

portions conflict-free.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Adjudicate

Discharged Law Firm’s Quantum Meruit (Doc. 88) is STRICKEN from the record for

noncompliance with Local Rule 7.1(B)(1). The Clerk is directed to mail a copy of this

Order to James D. Montgomery and Associates, Ltd., 33 W. Monroe St., Suite 1375,

Chicago, IL 60603.



SO ORDERED.

Entered this 12th day of September 2019.

                                                       s/ Joe B. McDade
                                                   JOE BILLY McDADE
                                              United States Senior District Judge




                                         3
